Citation Nr: 1019041	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to October 25, 
2006, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from December 1968 to December 
1970.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The Board addresses the claim of entitlement to an initial 
evaluation in excess of 50 percent for PTSD in the REMAND 
section of this decision, below, and REMANDS this claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. 


FINDINGS OF FACT

1.  The RO received the Veteran's initial claim for service 
connection for PTSD on February 27, 1989.

2.  The RO denied this claim by rating decision dated in 
October 1989.

3.  The RO notified the Veteran of the October 1989 decision 
and of his appellate rights with regard to the decision, but 
the Veteran did not appeal the decision to the Board.

4.  On October 25, 2006, the RO received from the Veteran 
another claim of entitlement to service connection for PTSD.




CONCLUSIONS OF LAW

1. The October 1989 rating decision, in which the RO denied 
the Veteran entitlement to service connection for PTSD, is 
final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1989).

2.  The criteria for entitlement to an effective date prior 
to October 25, 2006, for a grant of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.400, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to his claim for an earlier 
effective date for a grant of service connection for PTSD.  
The Board's decision to proceed in adjudicating this claim 
does not, therefore, prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).

In this case, the RO provided the Veteran VCAA notice on his 
claim by letter dated April 2007, before initially deciding 
that claim in a rating decision dated July 2007.  The timing 
of such notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.  

The content of the notice letter also reflects compliance 
with pertinent regulatory provisions and case law, noted 
above.  In the letter, the RO acknowledged the Veteran's 
claim, notified him of the evidence needed to substantiate 
that claim, identified the type of evidence that would best 
do so, notified him of VA's duty to assist and indicated that 
it was developing his claim pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify relevant records 
to obtain in support of the Veteran's claim, but all records 
necessary to decide this claim are already in the claims 
file.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  The RO 
did not afford the Veteran a VA examination because, again, 
the claims file includes all evidence needed to decide this 
claim.  In such a case, pertinent statutory provisions do not 
mandate affording a claimant a VA examination.  38 U.S.C.A. § 
5103A(d) (West 2002).

II.  Analysis 

By rating decision dated in July 2007, the RO granted the 
Veteran service connection for PTSD, effective from October 
25, 2006.  The Veteran then expressed disagreement with the 
effective date assigned.  According to written statements he 
submitted during the course of this appeal, the effective 
date should correspond with the date he originally filed a 
claim for service connection for PTSD in Colorado.  

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2009).  The 
effective date of an award of compensation based on direct 
service connection is the date following separation from 
service, if the claim is received within one year of that 
date.  Otherwise, the effective date is the date VA receives 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2009).

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  A "claim" is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a) (2009); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2009).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2009).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim for an increase or to reopen when the evidence is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  The 
date of receipt of such evidence will be accepted as the date 
of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2) (2009).

In this case, the RO in Colorado Springs, Colorado received 
the Veteran's initial claim for VA compensation and/or 
pension in January 1983, when the Veteran was living in 
Colorado, as alleged.  Therein, the Veteran mentioned a 
nervous disorder.  The RO followed up by requesting certain 
evidence in support of the claim.  The Veteran responded in 
part, but did not provide all requested information, thereby 
abandoning his claim.  The RO notified the Veteran of this 
fact by letter dated November 1983.  

The RO next received correspondence from the Veteran in 
January 1985.  During that month, the Veteran submitted a 
claim for nonservice-connected pension benefits.  He did not 
mention PTSD.  

The RO received the Veteran's initial claim for service 
connection for PTSD on February 27, 1989.  The RO denied this 
claim by rating decision dated October 1989.  The same month, 
the RO notified the Veteran of the decision and of his 
appellate rights with regard to the decision, but the Veteran 
did not appeal it to the Board.  The October 1989 rating 
decision is thus final.  38 U.S.C. § 4005(c) (1988); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1989).

On October 25, 2006, the RO received from the Veteran a VA 
Form 21-4138 (Statement In Support Of Claim) requesting 
service connection for PTSD.  By rating decision dated July 
2008, the RO granted this claim effective from the date of 
receipt of the VA Form 21-4138.  

The Board acknowledges that the Veteran filed an initial 
claim for VA compensation and/or pension in 1983 in Colorado, 
as alleged.  However, even if the Veteran had not abandoned 
that claim and it was considered as a claim for service 
connection for PTSD, after the RO initially denied such a 
claim by rating decision dated October 1989, the Veteran did 
not appeal it.  It thus became final.  

In the absence of evidence of a claim for service connection 
for PTSD filed after October 1989, but prior to October 25, 
2006, the Board concludes that the criteria for entitlement 
to an effective date prior to that date for a grant of 
service connection for PTSD are not met.  The preponderance 
of the evidence is against this claim.  The benefit-of-the-
doubt rule is thus not for application.  


ORDER

An effective date prior to October 25, 2006, for a grant of 
service connection for PTSD is denied.


REMAND

As previously indicated, the VCAA provides that VA must 
assist a claimant in obtaining and fully developing all of 
the evidence relevant to his claim.  With regard to the claim 
of entitlement to an initial evaluation in excess of 50 
percent for PTSD, however, VA has not yet provided the 
Veteran adequate assistance.  To proceed in adjudicating this 
claim would therefore prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. at 392-
94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, an examination 
is necessary.  The RO afforded the Veteran VA examinations by 
the same examiner during the course of this appeal, but the 
reports of these examinations are inadequate to decide this 
claim.  As the Veteran's representative points out in a VA 
Form 646 (Statement Of Accredited Representation In Appealed 
Case) dated in August 2009 and an Informal Hearing 
Presentation dated in April 2010, although the examiner 
opined that the Veteran did not develop schizophrenia 
secondary to his PTSD, he also opined that the schizophrenia 
was inborn and exacerbated by the same stressors that caused 
the PTSD.  By so stating, the examiner is essentially opining 
that the PTSD exacerbates the schizophrenia and relating the 
two disabilities.  Certainly, given these comments, these 
disabilities are not completely distinguishable.  Another VA 
examination is thus necessary.  During the prior 
examinations, the examiner indicated that he was not 
considering the nonservice-connected schizophrenia in 
determining the severity of the Veteran's PTSD.  To 
accurately assess the severity of the PTSD, however, all 
psychiatric symptoms, including those exacerbated by the 
PTSD, must be considered. 

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for PTSD.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Also ask the examiner to 
do the following:

a) note all psychiatric 
symptomatology shown to exist, 
including, if appropriate, 
flattened affect, abnormal 
speech, panic attacks, an 
inability to understand complex 
commands, impairment in memory, 
judgment, abstract thinking, 
communication and/or impulse 
control, mood and/or motivation 
disturbances, difficulty 
establishing and maintaining, 
or an inability to establish 
and maintain, effective work 
and social relationships, 
suicidal ideation, obsessional 
rituals, near continuous panic 
or depression, spatial 
disorientation, neglect of 
personal appearance and 
hygiene, delusions or 
hallucinations, inappropriate 
or dangerous behavior, 
difficulty adapting to 
stressful circumstances, 
disorientation, and an 
inability to perform activities 
of daily living;

b) describe the extent to which 
the Veteran is impaired 
secondary to this 
symptomatology by opining 
whether he experiences reduced 
reliability and productivity, 
or deficiencies in most areas 
such as work, school, family 
relations, judgment, thinking 
and mood, or total occupational 
and social impairment; 

c) if the symptoms attributable 
to the Veteran's PTSD cannot be 
distinguished or differentiated 
from those associated with 
nonservice-connected 
psychiatric disabilities, the 
examiner should describe the 
current nature and severity of 
the Veteran's psychiatric 
disability as a whole. See 
Mittleider v. West, 11 Vet. 
App. 181 (1998) (holding that 
the Board is precluded from 
differentiating between 
symptomatology attributed to a 
service- connected disability 
and a nonservice- connected 
disability in the absence of 
medical evidence which does so) 
; and

d) provide a detailed 
rationale, with specific 
references to the record, for 
the opinions expressed.

2.  Readjudicate the claim being 
remanded.  If the benefit sought on 
appeal remains denied, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure and if in 
order, return this case to the Board for further 
consideration.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the claim.  The 
Veteran need take no action unless he receives further 
notice.  He does, however, have the right to submit 
additional evidence and argument on the remanded claim.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


_________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


